Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
Status of Claims
-	Applicant’s Amendment filed June 21, 2021 is acknowledged.
-	Claim(s) 1, 14, 18 is/are amended
- 	Claim(s) 1-20 is/are pending in the application.

		Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner respectfully withdraws the objection to the specification.  Applicant’s amendment has rendered the objection moot.

Claim Rejections - 35 USC § 112
Examiner respectfully withdraws the rejection under 35 USC 112.  Applicant’s amendment has rendered the rejection moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 14-15, 18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasugishinji, KR20180002430 (machine translation) in view of Fan et al, U.S. Patent Publication No. 20140332830.

Consider claim 1, Takasugishinji teaches a display device comprising: a display panel comprising a first display area (see Takasugishinji figure 8, elements PB) and a second display area (see Takasugishinji figure 8, element PBA) that differ in the number of sub-pixels per unit area (see Takasugishinji page 5, lines 12-21 where when n is 3, the auxiliary unit pixel PB may be 1/3 or 2/3 times the size of the basic unit pixel PA. When n is 4, the auxiliary unit pixel PB may have a size of1/4, 2/4, or 3/4 times the size of the basic unit pixel PA. That is, the size of one auxiliary unit pixel can be selected from any one of 1 / n to (n-1) / n of the size of one basic unit pixel.); 

a gamma part that generates a first area gamma voltage for the first display area and a second area gamma voltage for the second display area (see Takasugishinji page 6, lines 21-31 where the m times (0 <m <1) of the light-emitting unit area of the secondary sub-pixels, the default sub-pixel light-emitting unit area, by adjusting the tone times m 1/ 2.2 of the primary sub-pixels, adjusting the width or length of the driving TFT The luminance of the sub-sub-pixel can be maintained equal to the luminance of the basic sub-pixel. For example, if one third of the auxiliary light-emitting sub-pixel unit area, the default sub-pixel area of the light emitting portion of the (1/3) 1 / by the formula of 2.2 by adjusting the 

a data driver that generates data voltages by applying the first area gamma voltage to video data displayed in the first display area and applying the second area gamma voltage to video data displayed in the second display area, and supplies the data voltages to the sub-pixels in the corresponding areas (see Takasugishinji page 3, line 52-53 where The data driving circuit 140 converts the digital video data RGB input from the timing controller 30 into an analog gamma compensation voltage to generate a data voltage. The data voltage output from the data driving circuit 140 is supplied to the data lines DL).

Takasugishinji is silent regarding wherein the first display area and the second display area differently display the respective video data using the first area gamma voltage and the second area gamma voltage, respectively.

In the same field of endeavor, gamma correction, Fan discloses gamma correction is directed to drive different areas of the display panel 120 respectively (i.e. the edge region BA and the central region OA) through providing different set of gamma curves having different gamma values, and thus match the differences of light intensities and gradation in color (see Fan paragraphs 0025-0026).  One of ordinary skill in the art would have been motivated to have modified Takasugishinji with the teachings of Fan so as to provide gamma 

Consider claim 2, Takasugishinji as modified by Fan teaches all the limitations of claim 1 and further teaches wherein the first display area comprises more sub-pixels per unit area than the second display area (see Takasugishinji page 5, lines 12-21 where when n is 3, the auxiliary unit pixel PB may be 1/3 or 2/3 times the size of the basic unit pixel PA. When n is 4, the auxiliary unit pixel PB may have a size of1/4, 2/4, or 3/4 times the size of the basic unit pixel PA. That is, the size of one auxiliary unit pixel can be selected from any one of 1 / n to (n-1) / n of the size of one basic unit pixel.), and 

the first area gamma voltage and the second area gamma voltage are set to output higher data voltages to the second area than to the first area (see Takasugishinji page 6, lines 21-31 where the m times (0 <m <1) of the light-emitting unit area of the secondary sub-pixels, the default sub-pixel light-emitting unit area, by adjusting the tone times m 1/ 2.2 of the primary sub-pixels, adjusting the width or length of the driving TFT The luminance of the sub-sub-pixel can be maintained equal to the luminance of the basic sub-pixel. For example, if one third of the auxiliary light-emitting sub-pixel unit area, the default sub-pixel area of the light emitting portion of the (1/3) 1 / by the formula of 2.2 by adjusting the gray level of 0.61 times, the sub-pixels and the auxiliary base portions The luminance of the pixel can be made equal to each other); and 

a data driver that generates data voltages by applying the first area gamma voltage to video data displayed in the first display area and applying the second area gamma voltage to video data displayed in the second display area, and supplies the data voltages to the sub-pixels in the corresponding areas (see Takasugishinji page 3, line 52-53 where The data driving circuit 140 converts the digital video data RGB input from the timing controller 30 into an analog gamma compensation voltage to generate a data voltage. The data voltage output from the data driving circuit 140 is supplied to the data lines DL).

Consider claim 3, Takasugishinji as modified by Fan teaches all the limitations of claim 1 and further teaches further comprising a scan driver that sequentially supplies a scan signal to the first display area and the second display area (see Takasugishinji page 4, lines 1-2 where gate driving circuit 120 sequentially supplies a scan pulse synchronized with the data voltage to the gate lines GL to select the pixels of the display panel 110 into which the data voltage is written).

Consider claim 14, Takasugishinji as modified by Fan teaches a display device comprising: a display panel comprising data lines (see Takasugishinji figure 3, element DL data lines), gate lines (see Takasugishinji figure 3, element GL gate lines), sub-pixels (see Takasugishinji figure 8, elements RGB, SR, SG, SB), and a first display area (see Takasugishinji figure 8, elements PB) and a second display area (see Takasugishinji figure 8, element PBA)  that differ in the number 

a data drive circuit that converts digital video data to analog data voltages using a gamma voltage, and supplies the data voltages to the data lines (see Takasugishinji page 3, line 52-53 where The data driving circuit 140 converts the digital video data RGB input from the timing controller 30 into an analog gamma compensation voltage to generate a data voltage. The data voltage output from the data driving circuit 140 is supplied to the data lines DL); 

a gate drive circuit that sequentially supplies a scan signal synchronized with the data voltages to the gate lines (see Takasugishinji page 4, lines 1-2 where gate driving circuit 120 sequentially supplies a scan pulse synchronized with the data voltage to the gate lines GL to select the pixels of the display panel 110 into which the data voltage is written); and 

a gamma voltage generating circuit that supplies the gamma voltage to the data drive circuit, wherein the gamma voltage generating circuit supplies a first area gamma voltage while the scan signal is supplied to the gate lines in the first 

wherein the first display area and the second display area differently display the respective digital video data using the first area gamma voltage and the second area gamma voltage, respectively (see Fan paragraphs 0025-0026).  

Consider claim 15, Takasugishinji as modified by Fan teaches all the limitations of claim 14 and further teaches wherein the first display area has more sub- pixels per unit area than the second display area (see Takasugishinji page 5, lines 12-21 where when n is 3, the auxiliary unit pixel PB may be 1/3 or 2/3 times the size of the basic unit pixel PA. When n is 4, the auxiliary unit pixel PB may have a size of1/4, 2/4, or 3/4 times the size of the basic unit pixel PA. That is, the 

the first area gamma voltage and the second area gamma voltage are set so that higher data voltages are outputted to the second display area than to the first display area (see Takasugishinji page 6, lines 21-31 where the m times (0 <m <1) of the light-emitting unit area of the secondary sub-pixels, the default sub-pixel light-emitting unit area, by adjusting the tone times m 1/ 2.2 of the primary sub-pixels, adjusting the width or length of the driving TFT The luminance of the sub-sub-pixel can be maintained equal to the luminance of the basic sub-pixel. For example, if one third of the auxiliary light-emitting sub-pixel unit area, the default sub-pixel area of the light emitting portion of the (1/3) 1 / by the formula of 2.2 by adjusting the gray level of 0.61 times, the sub-pixels and the auxiliary base portions The luminance of the pixel can be made equal to each other).

Consider claim 18, Takasugishinji as modified by Fan teaches a method of driving a display device which comprises a display panel comprising data lines (see Takasugishinji figure 3, element DL data lines), gate lines (see Takasugishinji figure 3, element GL gate lines), sub-pixels (see Takasugishinji figure 8, elements RGB, SR, SG, SB), and a first display area (see Takasugishinji figure 8, elements PB) and a second display area (see Takasugishinji figure 8, element PBA)  that differ in the number of sub-pixels per unit area (see Takasugishinji page 5, lines 12-21 where when n is 3, the auxiliary 

converting digital video data displayed in the second display area to second data voltages using a second area gamma voltage, and supplying the second data voltages to the corresponding data lines (see Takasugishinji page 3, line 52-53 where The data driving circuit 140 converts the digital video data RGB input from the timing controller 30 into an analog gamma compensation voltage to generate a data voltage. The data voltage output from the data driving circuit 140 is supplied to the data lines DL and page 6, lines 21-31 where the m times (0 <m <1) of the light-emitting unit area of the secondary sub-pixels, the default sub-pixel light-emitting unit area, by adjusting the tone times m 1/ 2.2 of the primary sub-pixels, adjusting the width or length of the driving TFT The luminance of the sub-sub-pixel can be maintained equal to the luminance of the basic sub-pixel. For example, if one third of the auxiliary light-emitting sub-pixel unit area, the default sub-pixel area of the light emitting portion of the (1/3) 1 / by the formula of 2.2 by adjusting the gray level of 0.61 times, the sub-pixels and the auxiliary base portions The luminance of the pixel can be made equal to each other); and 



wherein the first display area and the second display area differently display the respective digital video data using the first area gamma voltage and the second area gamma voltage, respectively (see Fan paragraphs 0025-0026).  

Consider claim 20, Takasugishinji as modified by Fan teaches all the limitations of claim 18 and further teaches wherein higher data voltages are outputted to either the first display area or the second display area, whichever has fewer sub-..

Allowable Subject Matter
Claims 4-13, 16, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims

Reasons for allowance were provided in the office action dated October 29, 2020.
Response to Arguments
Applicant’s arguments, filed July 21, 2021, with respect to the rejection(s) of the claim(s) under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deluca, U.S. Patent No. 9129347 (figure 1).  
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Dorothy Harris/Primary Examiner, Art Unit 2625